Case: 20-10922    Date Filed: 09/28/2020   Page: 1 of 6



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10922
                         Non-Argument Calendar
                       ________________________

                        Agency No. A201-263-388



FREDY ANDABLO GUTIERREZ, et al.,

                                                                       Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (September 28, 2020)

Before MARTIN, JILL PRYOR, and BRASHER, Circuit Judges.

PER CURIAM:
               Case: 20-10922        Date Filed: 09/28/2020   Page: 2 of 6



      Petitioners, Fredy Andablo Gutierrez and Carolina Hernandez Herrera, seek

review of a February 10, 2020 decision by the Board of Immigration Appeals (the

“BIA”), dismissing their appeal of an Immigration Judge’s (“IJ”) denial of their

applications for cancellation of removal. The IJ determined that Petitioners failed

to establish (1) a ten-year continuous physical presence in the United States and

(2) exceptional and extremely unusual hardship to their U.S. citizen children. The

BIA adopted and affirmed the IJ’s decision. After careful review, we dismiss the

petition for lack of jurisdiction.

                                             I.

      Petitioners are natives and citizens of Mexico. They entered the United

States without being admitted or paroled by an immigration officer. On October

11, 2011, the Department of Homeland Security served Petitioners with notices to

appear in immigration court. The notice charged Petitioners under 8 U.S.C.

§ 1182(a)(6)(A)(i) as removable aliens present in the United States without being

admitted or paroled.

      At an immigration court hearing in September 2015, Petitioners, represented

by counsel, conceded removability as charged but indicated they would apply for

cancellation of removal. Following a hearing, the IJ issued a written decision

denying Petitioners’ applications for cancellation of removal. The IJ determined

that Petitioners showed neither the required ten years’ continuous physical


                                             2
               Case: 20-10922      Date Filed: 09/28/2020   Page: 3 of 6



presence in the United States, nor an exceptional and extremely unusual hardship

to their U.S. citizen children.

      Petitioners timely appealed the IJ’s decision to the BIA. On February 10,

2020, the BIA adopted and affirmed the IJ’s decision. The BIA concluded that

(1) the IJ’s factual finding that the Petitioners failed to demonstrate a ten-year

continuous physical presence was not clearly erroneous, and (2) the IJ applied the

correct legal standard in concluding the Petitioners’ children would not experience

exceptional and extremely unusual hardship upon their removal. Following the

BIA’s affirmance, Petitioners filed the instant petition for review.

                                          II.

      For the reasons below, we conclude that we lack jurisdiction and that the

petition is due to be dismissed.

      We review de novo the issue of whether we have subject matter jurisdiction

over a petition for review of a BIA decision. Martinez v. U.S. Att’y Gen., 446
F.3d 1219, 1221 (11th. Cir. 2006). In Patel v. United States Attorney General, ---

F.3d ---, 2020 WL 4873196 (11th Cir. Aug. 19, 2020) (en banc), this Court held

that all eligibility determinations listed under Immigration and Nationality Act

(“INA”) § 242(a)(2)(B)(i), 8 U.S.C. § 1252(a)(2)(B)(i), which concerns “[d]enials

of discretionary relief,” are precluded from judicial review, except to the extent

constitutional claims or questions of law are presented. Id. at *1, *15; 8 U.S.C.


                                           3
               Case: 20-10922     Date Filed: 09/28/2020    Page: 4 of 6



§ 1252(a)(2)(B). Among the five enumerated categories of discretionary relief

Patel insulated from review is one that pertains to orders denying cancellation of

removal, which is the basis of this petition. See Patel, 2020 WL 4873196, at *1;

INA §§ 240A(b), 242(a)(2)(B)(i), 8 U.S.C. §§ 1229b(b), 1252(a)(2)(B)(i).

Therefore, in keeping with Patel, we review this petition only to the extent it

presents colorable constitutional claims and questions of law. INA § 242(a)(2)(D),

8 U.S.C. § 1252(a)(2)(D); Patel, 2020 WL 4873196, at *1; Arias v. U.S. Att’y

Gen., 482 F.3d 1281, 1284 (11th. Cir. 2007) (per curiam) (holding that

constitutional and legal claims must be colorable to invoke jurisdiction).

      Section 1229b authorizes the Attorney General to cancel the removal of a

nonpermanent noncitizen who is inadmissible or deportable from the United States

if the noncitizen: (1) has been continuously physically present in the United States

for at least ten years; (2) has been a person of good moral character during that

period; (3) has not been convicted of certain enumerated offenses; and

(4) establishes that removal would result in exceptional and extremely unusual

hardship to his spouse, parent, or child, who is a citizen of the United States. INA

§ 240A(b)(1), 8 U.S.C. § 1229b(b)(1) (emphasis added).

      Here, the eligibility determination regarding Petitioners’ 10-year continuous

presence in the United States is not reviewable because Petitioners raise a purely

factual question. In particular, Petitioners disagree with the IJ’s resolution of


                                           4
               Case: 20-10922    Date Filed: 09/28/2020    Page: 5 of 6



conflicting evidence, and the absence of evidence, against their position. Because

Petitioners were served with notices to appear in 2011, Petitioners were required to

establish that they were continuously present since 2001 to be eligible for

cancellation of removal. See INA § 240A(b)(1), 8 U.S.C. § 1229b(b)(1), (d)(1)

(requiring a showing of a ten-year continuous presence starting from ten years

prior to service of the notice to appear); 8 U.S.C. § 1229a(c)(4)(A) (explaining that

noncitizen bears the burden of proof in their application seeking relief from

removal). The IJ found inconsistencies in Andablo Gutierrez’s evidence

supporting his presence, as he attested to working for Buchanan Hardwood

Flooring from 2004 to 2008, but the letter submitted from the company indicated

he worked there from 2001 to 2004. As for Hernandez Herrera, the IJ noted she

failed to provide any documentation of her presence in the United States before

2006. Thus, the IJ concluded the Petitioners had not met their burden on the

continuous presence requirement. The BIA affirmed this determination.

      Because Petitioners have not raised any legal or constitutional challenge to

the finding of insufficient evidence of physical presence in the country, judicial

review of this issue is precluded. See Patel, 2020 WL 4873196, at *13–15

(holding that even non-discretionary decisions, such as determinations of the

physical presence requirement, are shielded from judicial review).




                                          5
               Case: 20-10922     Date Filed: 09/28/2020    Page: 6 of 6



      This ruling is dispositive. Because the IJ found, and the BIA affirmed, that

Petitioners failed to establish their continuous presence, and because we cannot

review that determination, their application for cancellation of removal necessarily

fails. See 8 U.S.C. § 1229b(b)(1). We need not address Petitioners’ challenges to

the determination of their hardship claim, as Petitioners do not qualify for relief in

any event. See INS v. Bagamasbad, 429 U.S. 24, 25, 97 S. Ct. 200, 201 (1976)

(“As a general rule courts and agencies are not required to make findings on issues

the decision of which is unnecessary to the results they reach.”). Therefore, we

dismiss the petition.

      PETITION DISMISSED.




                                           6